Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
2. The Applicant’s response to the office action filed on December 14, 2021 has been considered. The Applicant’s arguments and the amendment have been fully considered and found persuasive and the prior rejections were withdrawn in view of the amendment.
EXAMINER’S AMENDMENT
3.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Bret E. Field on December 28, 2021.
                         Amend as follows:
        (i)       In Claim 37, line 4, substitute ‘contacting a template RNA sample from’ with ‘contacting each template RNA sample from’.

Allowable Subject Matter
4.    Claims 37-38, 43-44, 46-48, 54-55, 58 and 89-90 are allowed.
                                     Reasons for Allowance
5.   The following is an examiner’s statement of reasons for allowance: 
  The present invention is drawn to a method of preparing a plurality of sample-barcoded anchor-domain-flanked gene specific DNA fragments from a plurality of template RNA samples. The closest prior art (Chenchik et al.) does not teach contacting each template RNA sample from the plurality of RNA samples with a set of reverse primers attached to a bead through a cleavable linker, wherein reverse primers comprise a gene specific domain, an anchor domain and a sample barcode domain,  cleaving the cleavable linker to release primer-RNA hybrids, pooling the plurality of the primer-RNA hybrids, reverse transcribing the hybrid composition to produce cDNA and contacting cDNA under primer extension conditions with a set of forward gene-specific primers comprising a gene specific domain and an anchor domain to produce plurality of sample-barcoded anchor-domain flanked gene specific DNA fragments as recited in the instant amended claims.  The above closest prior art teach one or more elements, but there is no suggestion to combine different elements or modify the method steps as recited in the instant claims. Therefore the claims are novel and nonobvious over the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637